J-S45004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    KASHYISM MANSON                            :
                                               :
                      Appellant                :       No. 854 EDA 2016

           Appeal from the Judgment of Sentence November 8, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0013137-2011


BEFORE:       GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED AUGUST 15, 2017

       Appellant, Kashyism Manson, appeals nunc pro tunc from the

judgment of sentence entered in the Philadelphia County Court of Common

Pleas, following his jury trial convictions of burglary, conspiracy, firearms not

to be carried without a license, carrying firearms on public streets in

Philadelphia, possessing instruments of crime, five counts of robbery, and

his bench trial conviction of persons not to possess firearms.1 We affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.       We add only that the jury also convicted Appellant of
____________________________________________


1
  18 Pa.C.S.A. §§ 3502(a), 903, 6106(a)(1), 6108, 907(a), 3701(a)(1)(ii),
and 6105(a)(1), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S45004-17


possessing instruments of crime.

      Appellant raises one issue for our review:

         DID THE SUPPRESSION COURT ERR BY REFUSING TO
         SUPPRESS THE GUN FOUND ON [APPELLANT’S] PERSON
         WHERE THE POLICE RIPPED [APPELLANT] OUT OF HIS
         CAR, THREW HIM TO THE GROUND, AND SEARCHED HIM
         WITHOUT ARTICULATING ANY REASONABLE BELIEF THAT
         [APPELLANT] PRESENTED AN IMMEDIATE SAFETY RISK TO
         THE POLICE OR ANYONE ELSE?

(Appellant’s Brief at 4).

      “Our standard of review in addressing a challenge to a trial court’s

denial of a suppression motion is limited to determining whether the factual

findings are supported by the record and whether the legal conclusions

drawn from those facts are correct.”     Commonwealth v. Williams, 941

A.2d 14, 26 (Pa.Super. 2008) (en banc) (quoting Commonwealth v.

Jones, 874 A.2d 108, 115 (Pa.Super. 2005)).

         [W]e may consider only the evidence of the prosecution
         and so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the record supports the findings of the
         suppression court, we are bound by those facts and may
         reverse only if the court erred in reaching its legal
         conclusions based upon the facts.

Williams, supra at 27 (quoting Jones, supra).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Susan I.

Schulman, we conclude Appellant’s issue merits no relief.    The trial court

opinion comprehensively discusses and properly disposes of the question


                                    -2-
J-S45004-17


presented.     (See Trial Court Opinion, filed September 23, 2016, at 5-11)

(finding: Officer Waters observed Appellant and two passengers exit vehicle

that Appellant had just parked in laundromat parking lot; Officer Waters

observed passenger remove handgun from his waistband and throw it onto

rear floor of vehicle; when Appellant saw officers approaching, Appellant

entered vehicle and tried to start it; at this point, Officer Waters was

concerned not only about stopping vehicle before Appellant could flee, but

also for his own safety because Officer Waters had observed gun in vehicle;

Officer Waters and his partner immediately pulled Appellant from vehicle;

Appellant repeatedly attempted to reach into his right pants pocket while

police removed him from vehicle; concerned for their safety, officers

subdued Appellant, searched his right pants pocket, and recovered handgun;

fluid situation confronting officers in this case was that Appellant attempted

to flee in vehicle with gun inside; detention of Appellant was appropriate

under these circumstances, where officers had reasonable suspicion to

detain Appellant when they saw his companion place gun inside vehicle;

officers used physical force to prevent Appellant from fleeing with weapon,

which did not automatically convert Terry2 stop into arrest; physical

detention was reasonable, particularly where Officer Waters knew firearm

was in Appellant’s immediate vicinity; officers’ subsequent search of

____________________________________________


2
    Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).



                                           -3-
J-S45004-17


Appellant’s right pants pocket was also reasonable as Appellant repeatedly

tried to reach into his pocket during removal from vehicle; facts immediately

facing officers demanded rapid response in light of observed firearm and

justified officers’ actions of physically forcing Appellant to ground and

conducting limited search of pocket; court properly denied suppression

motion). Accordingly, we affirm on the basis of the trial court opinion.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2017




                                     -4-
Circulated 07/21/2017 01:18 PM